United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-2463
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                              Amanda Holy Bull

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
                 for the District of South Dakota - Aberdeen
                                 ____________

                       Submitted: September 21, 2020
                         Filed: September 24, 2020
                               [Unpublished]
                               ____________

Before BENTON, MELLOY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Defendant Amanda Holy Bull appeals her revocation sentence arguing
procedural error and substantive unreasonableness. We affirm.
       Holy Bull pleaded guilty to one count of conspiring to commit mail and wire
fraud in relation to a cattle grazing scheme in violation of 18 U.S.C. §§ 1341, 1343,
and 1349. She was sentenced to five years of probation. This represented a variance
from her Guidelines range of 30–37 months. In addition, she and a co-defendant
were ordered to pay $236,000 restitution to the victims of the fraud.

       It appears she then maintained employment and sobriety for approximately one
year while living with her six children. Upon receipt of certain social security and
veterans benefits, however, she quit her job and quickly began using
methamphetamine. After Holy Bull failed several drug tests and failed to participate
in drug treatment, as required by the terms of her probation, her probation officer
petitioned for revocation. Eventually, she failed to appear for a hearing as to an
amended petition, and the district court issued an arrest warrant. Approximately four
months later, she was arrested during a traffic stop and found to be in possession of
methamphetamine.

       At Holy Bull’s revocation hearing, the district court1 recited these events, her
history, her initial sentencing hearing, the lenient sentence she had received, and the
fact that her need to care for her six children served as one of the reasons the district
court had imposed probation rather than imprisonment. The district court expressed
frustration at the facts that, notwithstanding her lenient treatment, Holy Bull had
absconded, failed to appear at her earlier revocation hearing, and turned to drugs
during her probation. The court then imposed an above-Guidelines-range revocation
sentence of 37 months’ imprisonment based on a Guidelines range of 4–10 months.

     On appeal, Holy Bull argues the district court procedurally erred by failing to
adequately explain its sentence or its application of the factors listed in 18 U.S.C.


      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.

                                          -2-
§ 3553(a). We find no procedural error.2 “We do not require a district court to
mechanically list every § 3553(a) consideration when sentencing a defendant upon
revocation of supervised release.” United States v. Michael, 909 F.3d 990, 995 (8th
Cir. 2018) (quoting United States v. Petreikis, 551 F.3d 822, 824–25 (8th Cir. 2009)).
Here, the district court’s comments read against the undisputed history of this case,
including the same district court judge’s initial sentencing of Holy Bull, more than
adequately explain the court’s analysis and application of the factors.

       Holy Bull also argues her revocation sentence is substantively unreasonable.
We review the substantive reasonableness of a revocation sentence for an abuse of
discretion. See United States v. Hall, 931 F.3d 694, 696 (8th Cir. 2019). A district
court abuses its discretion when it “(1) fails to consider a relevant factor that should
have received significant weight; (2) gives significant weight to an improper or
irrelevant factor; or (3) considers only the appropriate factors but in weighing those
factors commits a clear error of judgment.” United State v. Marshall, 891 F.3d 716,
719 (8th Cir. 2018) (citation omitted). Although the district court heard evidence
regarding, and discussed at some length Holy Bull’s drug addiction, she argues her
sentence is unreasonable due to the district court’s failure to consider her treatment
needs. The sentencing transcript belies her argument. We find no abuse of the
district court’s substantial discretion.

      We affirm the judgment of the district court.
                      ______________________________




      2
       The government argues that plain error review applies to this issue. Because
we find no error, we necessarily find no plain error.

                                          -3-